Exhibit 10.1
EXECUTION VERSION




SECOND AMENDMENT TO EMPLOYMENT AGREEMENT


This SECOND AMENDMENT TO THE EMPLOYMENT AGREEMENT (this “Second Amendment”),
dated as of September 2, 2019 (the “Second Amendment Date”), is entered into by
and among GREENLIGHT CAPITAL RE, LTD. (the “Company”), GREENLIGHT REINSURANCE,
LTD. (the “Subsidiary”) and LAURA ACCURSO (the “Executive”).


RECITALS


WHEREAS, the Company, the Subsidiary, and the Executive have entered into that
certain Employment Agreement, dated as of October 1, 2017, as amended by that
certain Amendment to Employment Agreement, dated as of February 18, 2019 (the
“Employment Agreement”); and
WHEREAS, the Company, the Subsidiary and Executive desire to make certain
changes to the Employment Agreement as set forth herein.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and in the Employment Agreement, the parties hereto agree as
follows:
SECTION 1. Definitions. All capitalized terms not otherwise defined herein are
used as defined in the Employment Agreement.
SECTION 2. Amendment to Employment Agreement. The Employment Agreement is hereby
amended as follows on the date as set forth below:
2.1 Section 10.5.2 of the Employment Agreement is hereby amended and restated in
its entirety as follows, effective as of the Second Amendment Date:
“commencing on the 60th day following the Termination Date (and provided the
Executive does not breach the Agreement following the Termination Date in which
case all payments under this clause shall cease) the Subsidiary shall pay to the
Executive an amount equal to one hundred percent (100%) of the sum of
Executive’s Base Salary and Target Bonus (assuming targets have been achieved)
payable over twelve (12) months in substantially equal monthly installments. Any
payments pursuant to this clause shall be in addition to any statutory
entitlements arising upon termination, including but not limited to severance
pay;”
SECTION 3.    Miscellaneous.
3.1 Effect on Employment Agreement. Except as specifically amended by this
Second Amendment, the Employment Agreement shall remain in full force and effect
and is hereby ratified and confirmed.
3.2 Entire Agreement; Amendment. The Employment Agreement, as amended by the
terms of this Second Amendment, will supersede the prior terms of the Employment
Agreement and sets forth the entire agreement and understanding of the parties
relating to the subject matter herein and therein. No modification of or
amendment to this Second Amendment, nor any waiver of any rights under this
Second Amendment, shall be effective unless given in a writing signed by the
party to be charged.
3.3 Governing Law; Dispute Resolutions. This Second Amendment shall be governed
by and construed in accordance with, the laws of the Cayman Islands and any
controversy or claim related hereto shall be resolved in accordance with Section
15 of the Employment Agreement.
3.4 Successors and Assigns. This Second Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and the successors and assigns
of the Company and the Subsidiary.
3.5 Headings. Section headings are for convenience of reference only and shall
in no way affect the interpretation of this Second Amendment.
3.6 Counterparts. This Second Amendment may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
agreement, and any of the parties hereto may execute this Second Amendment by
signing any such counterpart. Electronic signatures shall be effective as
originals.




[SIGNATURE PAGE FOLLOWS]




IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed effective as of the Second Amendment Date.


GREENLIGHT CAPITAL RE, LTD.
 
 




By: __/s/ Simon Burton______
Name: Simon Burton
Title: CEO
 
 
GREENLIGHT REINSURANCE, LTD
 
 






By: __/s/ Simon Burton______
Name: Simon Burton
Title: CEO
 
 
 


__/s/ Laura Accurso_________
 
LAURA ACCURSO







[SIGNATURE PAGE TO SECOND AMENDMENT TO EMPLOYMENT AGREEMENT]


